Citation Nr: 0915459	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  07-08 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an evaluation in excess of 70 percent for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than September 
13, 2007 for an award of a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1967 to October 1970.  
He was awarded the Purple Heart Medal and the Combat Action 
Ribbon.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a May 2006 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Lincoln, 
Nebraska.

With respect to the Veteran's request for a hearing noted in 
a statement dated in November 2007, the record reflects that 
the Veteran was notified of a hearing that was scheduled in 
April 2009.  Information in the Veterans Appeals Control and 
Locator System (VACOLS) shows that the appellant cancelled 
the scheduled videoconference hearing.  The Veteran did not 
ask to have the hearing rescheduled.  Indeed, as discussed 
below, the Veteran elected to withdraw his appeal.  The Board 
hearing request is therefore considered withdrawn.

The issue of entitlement to an effective date earlier than 
September 13, 2007 for an award of a TDIU due to service-
connected disabilities is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

On April 16, 2009, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant that a withdrawal of the appeal for entitlement to 
an evaluation in excess of 70 percent for PTSD was requested.






CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant for the issue of entitlement to an evaluation in 
excess of 70 percent for PTSD have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

A December 2004 rating decision granted service connection 
for PTSD and assigned a 50 percent initial evaluation, 
effective July 14, 2004.  The May 2006 rating decision on 
appeal confirmed and continued the 50 percent evaluation for 
PTSD.  The Veteran submitted a timely notice of disagreement 
concerning the rating of his service-connected PTSD.  He 
perfected an appeal of this issue with the submission of a 
timely substantive appeal.  During the appeals process, a 
Decision Review Officer (DRO) decision, dated in July 2008, 
increased the evaluation for the Veteran's service-connected 
PTSD to 70 percent, effective September 13, 2007.  
Thereafter, the Board, on April 16, 2009, received a signed 
statement from the Veteran, that requested a withdraw of his 
appeal regarding "the matter of the evaluation of my PTSD."  
See 38 C.F.R. § 20.204(b) (noting that except for appeals 
withdrawn on the record at a hearing, appeal withdrawals must 
be in writing).  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2008).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204(a).  The appellant has 
withdrawn the appeal for entitlement to an evaluation in 
excess of 70 percent for PTSD and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration as to that matter.  Accordingly, the Board does 
not have jurisdiction to review the appeal for entitlement to 
an evaluation in excess of 70 percent for PTSD, and it is 
dismissed.


ORDER

The appeal of the issue of entitlement to an evaluation in 
excess of 70 percent for PTSD is dismissed.


REMAND

Regarding the issue of entitlement to an effective date 
earlier than September 13, 2007 for an award of a TDIU due to 
service-connected disabilities, the Board finds that this 
issue needs to be remanded for the issuance of a statement of 
the case (SOC) by the RO.  A DRO decision, dated in July 
2008, granted entitlement to a TDIU, effective September 13, 
2007.  The Veteran was notified of this decision via a letter 
dated August 12, 2008.  A written statement from the Veteran, 
received in April 2009, can be clearly construed as a notice 
of disagreement with regard to the effective date assigned by 
the July 2008 DRO decision.  38 C.F.R. § 20.201.  

The record does not reflect that a SOC has been issued in 
response to the Veteran's notice of disagreements pursuant to 
38 C.F.R. § 19.26 regarding the service connection issue 
noted above.  In this situation, the United States Court of 
Appeals for Veterans Claims has indicated that the proper 
action is to remand the issue to the RO for appropriate 
action.  See Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999) ("Thus, the next step was for the RO to issue an SOC 
on the denial of the . . . claim, and the Board should have 
remanded that issue to the RO, not referred it there, for 
issuance of that SOC.").  As such, the Board finds that this 
issue should be remanded for the issuance of a SOC by the RO.

Accordingly, the case is REMANDED for the following action:

Provide the Veteran and his 
representative with a statement of the 
case as to the issue of entitlement to an 
effective date earlier than September 13, 
2007 for an award of a TDIU due to 
service-connected disabilities (as 
granted by a July 2008 DRO decision).  
The Veteran should be informed that he 
must file a timely and adequate 
substantive appeal in order to perfect an 
appeal of this issue to the Board.  See 
38 C.F.R.  
§§ 20.200, 20.202, and 20.302(b).  If a 
timely substantive appeal is not filed, 
the claim should not be certified to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  Claims that are remanded 
by the Board for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A.  
§§ 5109B and 7112 (West Supp. 2008).



______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


